Citation Nr: 0027068	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-11 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from January 1945 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied an evaluation 
in excess of 10 percent for hypertension.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's hypertension is manifested by a blood 
pressure reading of 180/90 without symptoms of shortness of 
breath, edema, chest pains, or palpitations.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Factual Background

Service connection for hypertension was granted in a Board 
reconsideration dated in January 1996 and assigned a 
10 percent evaluation effective January 1994.  At that time, 
the Board considered a recorded elevated blood pressure 
reading in 1945 in service and determined there was 
continuity of symptomatology from service to date.  Also 
considered were clinical findings from a VA fee basis 
examination conducted in June 1995, at which time there was a 
blood pressure reading of 200/100 in the right arm equivalent 
to the left arm.  The physician stated that the veteran was 
being treated with medication and that his blood pressure 
readings ranged from 140/90 to 160/100.  The impressions 
rendered at that time were hypertension, probably essential 
without any evidence of renal dysfunction, CNS involvement, 
or myocardial involvement.  Also noted is that although 
cardiomegaly was noted on the veteran's chest X-ray study, 
his electrocardiogram and echocardiogram revealed no evidence 
of concentric hypertrophy and left ventricle function was 
normal; hyperlipidemia; and elevated uric acid.  

VA medical examination conducted in October 1997 revealed a 
blood pressure reading of 180/90 with a heart rate of 79.  
The examiner noted that the veteran's heart rate and rhythm 
were without murmur and regular, there was no edema, an 
electrocardiogram showed normal sinus rhythm and the chest X-
ray study showed cardiac diameter at upper limits of normal.  
The assessment was hypertension, marginal control.  The 
veteran denied any chest pains, shortness of breath, edema, 
or palpitations.

Private medical records extending from 1992 to 1997 were 
received by the Manila RO in January 1998.  Overall, the 
records support that on medication, the veteran's 
hypertension was fairly controlled.  Blood pressure readings 
ranged from a high of 230/130 in June 1992 to 160/90 in 1997.

II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1999).  Further, where there is a question as 
to which of two evaluations applies to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (1999).

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 
4.2 (1999).

Hypertension is evaluated under 38 C.F.R. Part 4, Diagnostic 
Code 7101 (1999).  During the course of this veteran's 
appeal, the rating criteria associated with diseases of the 
cardiovascular system were amended effective on January 12, 
1998.  Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before an administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.

As to the regulations currently in place, a rating of 
10 percent is assigned where the diastolic pressure 
predominantly remains at 100 or more, or where the systolic 
pressure primarily remains at 160 or more; or, the veteran 
has a history of a diastolic pressure of 100 or more and 
requires continuous medication for control.  To warrant the 
next higher rating of 20 percent, the veteran must 
demonstrate a diastolic pressure predominantly at 110 or 
more, or a systolic pressure predominantly of 200 or more.  A 
rating of 40 percent requires evidence of a diastolic 
pressure of 120 or more.  The maximum rating of 60 percent is 
assigned where there is evidence of diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999).  

Prior to the regulatory changes that pertain to hypertensive 
vascular disease, a 10 percent rating was merited with 
diastolic pressure predominantly 100 or more; a 20 percent 
rating for diastolic pressure predominantly 110 or more with 
definite symptoms; a 40 percent evaluation for diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms; and a maximum of 60 percent for diastolic pressure 
predominantly 130 or more and severe symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1996). 

III. Analysis

Although the veteran has stated that his hypertension 
warrants a higher evaluation than the current 10 percent, 
there is no competent evidence of record to support his 
contentions.   Essentially, clinical findings in the most 
recent VA examination conducted in October 1997 disclosed a 
blood pressure reading of 180/90.  The prior regulations 
provided that to warrant the next higher rating of 20 
percent, the veteran must present evidence of diastolic 
pressure predominantly of 110 or more with definite symptoms.  
Thus, under the prior regulations, the current 10 percent 
evaluation more nearly approximates the veteran's disability.  
38 C.F.R. § 4.104, Diagnostic Code 7101.

As for the current rating criteria, there is no competent 
evidence of diastolic pressure predominantly at 110 or more, 
or a systolic pressure predominantly of 200 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  Thus, there is no 
medical evidence to support a 20 percent rating under the 
amended regulations.  In fact, as noted above, the highest 
blood pressure readings of record at 230/130 and 170/100 were 
noted respectively in June 1992 and May 1994 private medical 
records.  However, overall, the veteran's blood pressure has 
remained controlled with medication and readings typically 
have ranged from 132/84 to 160/90. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.



		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals

 

